SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
In the District Court, plaintiff-appellant Hong Mai sought a waiver of certain portions of the naturalization test administered by defendant Immigration and Naturalization Service (“the waiver”). Defendants moved to dismiss the complaint, and the District Court granted their motion. Judgment was entered accordingly, and this timely appeal followed. For the reasons stated below, we affirm the judgment of the District Court.
By declarations dated April 29, 2001, the parties informed us that appellant was naturalized on February 9, 2001 and is now a United States citizen. Accordingly, appellant’s request for the waiver is now moot. See generally Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996) (“an appeal should ... be dismissed as moot when, by virtue of an intervening event, a court of appeals cannot grant any effectual relief whatever in favor of the appellant”).
We have considered appellant’s remaining arguments and conclude that they are without merit.
For the reasons stated above, the judgment of the District Court is AFFIRMED.